                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                  Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                          ORDER DENYING MICRON'S
                                   9             v.                                       ADMINISTRATIVE MOTION TO FILE
                                                                                          UNDER SEAL RESPONSE TO LETTER
                                  10     MICRON TECHNOLOGY, INC.,                         FROM MARINO TO COMPEL
                                                                                          SHIRLEY DEPOSITION
                                  11                    Defendant.
                                                                                          Re: Dkt. No. 368
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                              Micron has filed an administrative motion to file under seal Micron’s response to MLC’s
                                  15
                                       motion to compel the deposition of Mr. Brian Shirley. Dkt. No. 368. Micron seeks to file a letter
                                  16
                                       with two redactions as well as the entirety of Exhibit A (Mr. Kaplan’s deposition testimony) under
                                  17
                                       seal. The Court has reviewed the material at issue and finds that none of it is confidential. While
                                  18
                                       the discovery motion relates generally to the 2013 NDA, which the Court has permitted to be filed
                                  19
                                       under seal, neither the letter nor the Kaplan deposition testimony quotes from the NDA, and indeed
                                  20
                                       the material sought to be sealed (such as “that Mr. Shirley signed” on page 2 of the March 20, 2019
                                  21
                                       letter) is already in the public record. See e.g., Dkt. No. 361, 369. Accordingly, Micron’s
                                  22
                                       administrative motion is DENIED.
                                  23

                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: March 22, 2019                        ______________________________________
                                  27                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  28
